Citation Nr: 0508586	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for low back strain, calcific mass at L2.

2.  Entitlement to a compensable disability rating for 
duodenal ulcer.

3.  Entitlement to a disability rating greater than 20 
percent for diabetes mellitus and associated retinopathy.

4.  Entitlement to service connection for hypertension 
claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for disability 
exhibited by a lung mass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to March 
1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's low back disability is manifested by 
subjective complaints of muscle spasms and no more than 
slight limitation of motion.

3.  There is no competent evidence of an active duodenal 
ulcer and there is no evidence that the veteran's duodenal 
ulcer disability shows symptoms recurring once or twice 
yearly.  

4.  The veteran's diabetes mellitus requires an oral 
hypoglycemic agent and restricted diet but does not require 
insulin or regulation of activities.

5.  The veteran's retinopathy is manifested by corrected 
vision of 20/20 in both eyes.

6.  The veteran currently has essential hypertension, but it 
is not etiologically related to his service-connected 
diabetes mellitus.

7.  The veteran does not have a disorder exhibited by a lung 
mass that had its onset or increased in severity during 
active duty or that is otherwise related to his service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for low back strain, calcific mass at L2, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5015-5295 (2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5237 (effective September 26, 2003).

2.  The criteria for a compensable disability rating for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.114, Diagnostic Code 7305 (2004).

3.  The criteria for a disability rating greater than 20 
percent for diabetes mellitus and associated retinopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119, 
Diagnostic Code 7913 (2004).

4.  The veteran's hypertension is not proximately due to or 
the result of his service-connected diabetes mellitus.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2004).

5.  A chronic disability exhibited by a lung mass was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in June 2001, January 2002, April 2002, 
October 2002, and May 2003, the RO advised the appellant of 
the enactment of the VCAA.  The appellant was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The August 2003 statement of the case (SOC) and October 2003 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims.  They specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  They also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains all available service medical 
records, VA medical records and multiple VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

	1.  Increased Rating for Low Back Strain, Calcific Mass 
at L2

The veteran contends that his service connected low back 
disability is more disabling than currently evaluated.  The 
veteran's lumbosacral strain is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5015-5295 (2002), as 20 
percent disabling.  During the pendency of the veteran's 
appeal, the rating schedule was revised with respect to the 
veteran's service connected low back disability.  See 68 Fed. 
Reg. 51454-51456 (August 27, 2003).  That change became 
effective September 26, 2003.  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Accordingly, the Board 
is generally required to review both the pre- and post-
September 26, 2003, rating criteria to determine the proper 
evaluation for the veteran's disability due to intervertebral 
disc disease.  If it is determined that the new criteria is 
more favorable, the new criteria may not be applied for the 
period prior to the revision. See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Prior to September 26, 2003, disability evaluations were 
assigned as follows: 40 percent disabling for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; 20 percent for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and 10 percent for lumbosacral strain with 
pain on motion.  38 C.F.R. § 4.71a DC 5295 (2002).  
The Rating Schedule provided a compensable rating for 
limitation of motion of the lumbar spine when that limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a DC 5292 (2002).  

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
DC 5237 (effective September 26, 2003).

Service medical records reflect treatment for a low back 
strain in April 1965, April 1976, and May 1976.  An X-ray 
report showed a questionable osteoblastoma L2.  A VA physical 
examination in February 1981 showed normal back alignment and 
X-ray revealed minimal end plate deformity L5, S1 level and 
the possibility of an osteochondroma at L2.  Rating action in 
May 1981 granted service connection for low back strain and 
assigned a noncompensable disability rating.  A rating action 
in June 1984 later increased the disability rating to 10 
percent.  VA and private medical reports reflect treatment 
and evaluation of the spine on many occasions post service.      

Evidence relevant to the current level of severity of the 
veteran's low back disorder includes the report of a VA 
examination conducted in December 2002.  At that 
time, the veteran complained of muscles spasms and 
instability of the low back.  He denied ever having back 
surgery.  The veteran reported taking medication on an as 
needed basis for his condition.  The examiner reported the 
findings of an X-ray examination of the veteran's lumbar 
spine in August 2001.  This X-ray report  showed a sclerotic 
lesion in the posterior aspect of L2 that was unchanged from 
an X-ray performed in 1996.  The disc spaces were normal and 
there was no evidence of arthritis.  On physical examination, 
it was reported that the veteran could complete 85 degrees of 
forward flexion, 25 degrees of backward extension, 30 degrees 
of lateral flexion bilaterally, and 30 degrees of rotation 
bilaterally.  The lumbar curvature showed minimum 
straightening and knee and ankle jerks were intact.    

Also of record are VA medical records dated from August 1999 
through January 2002.  These records show complaints of a 
treatment for low back pain.      

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the veteran's low back disorder is 
not warranted under either the old or the new criteria.  The 
veteran's range of motion does not meet the criteria for a 20 
percent rating under DC 5237 as his forward flexion is 
greater than 60 degrees and his combined range of motion is 
more than 120 degrees.  Similarly, the veteran does not meet 
the criteria for a 20 percent rating under the pre- September 
26, 2003 criteria as there is no indication that the veteran 
suffers from loss of lateral spine motion, unilateral.  The 
veteran complained of muscle spasm in the back, but none was 
noted on objective testing.  His exhibited limitation of 
motion was no more than slight.  Thus, under both the old and 
the new criteria, a higher rating for the low back disorder 
is not warranted.  

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on extremes for range of motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the appellant's service-connected low back disorder 
are, however, already contemplated by the 10 percent rating 
for lumbosacral strain. 38 C.F.R. § 4.71a, DC 5237 (2004).  
There is no objective evidence of further dysfunction in the 
form of atrophy, weakness, or deformity.  There is no 
indication in the current record that pain due to disability 
of the low back causes functional loss greater than that 
contemplated by the currently assigned 10 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca.  Finally, without 
taking into consideration his complaints, the current 10 
percent evaluation could not be justified. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the low back, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 10 percent 
rating assigned for the appellant's low back disability.

	2.  Increased Rating for Duodenal Ulcer

The veteran contends that his service-connected duodenal 
ulcer disability is more disabling than currently evaluated.  
The veteran's duodenal ulcer is currently rated under 38 
C.F.R. § 4.71a, DC 7305 (2004), as noncompensable.

A rating of 10 percent under DC 7305 pertaining to duodenal 
ulcers requires evidence of a mild ulcer with recurring 
symptoms once or twice a year.  To merit the next higher 
rating of 20 percent, the evidence must present evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  Further, to merit the next 
higher evaluation of 40 percent, the evidence needed includes 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days of more in duration at least four or more 
times per year.  As to the maximum evaluation of sixty 
percent under this DC, the veteran would need to provide 
evidence of a severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, DC 7305 (2004).  

Service medical records reflect treatment for an active 
duodenal ulcer beginning in November 1971.  Upper 
gastrointestinal (GI) series showed a large active duodenal 
ulcer.  Diet and medication were prescribed.  During a VA 
physical examination in February 1981, the veteran complained 
of abdominal pain when his stomach was empty and when he 
consumed greasy foods.  Examination showed a soft abdomen 
without tenderness.  Bowel sounds were normal and an Upper GI 
series failed to demonstrate an active ulcer.  Rating action 
in May 1981 granted service connection for duodenal ulcer and 
assigned a noncompensable disability rating.  VA medical 
reports reflect treatment and evaluation of the veteran's 
duodenal ulcer on many occasions post service.

Evidence relevant to the current level of severity of the 
veteran's duodenal ulcer includes the report of a VA 
examination conducted in December 2002.  At that 
time, the veteran complained of gas in the epigastrium with 
belching.  He reported taking medication for his symptoms.  
The veteran stated that he has not had gastric surgery and 
had never had a GI bleed.  He was not complaining of diarrhea 
or constipation and reported that he was eating three meals a 
day and his weight was stable.  A December 2002 radiological 
report of the veteran's stomach showed a small sliding 
hiatial hernia with minimal gastroesophageal reflux but was 
negative for any evidence of ulcer, crater, spasm, deformity.  
The duodenal bulb, the duodenal loop and the visualized 
proximal jejunal loops appeared unremarkable.

Also of record are VA medical records dated from August 1999 
through January 2002.  These records show complaints of a 
treatment for a stomach condition.

Given the evidence of record, the Board finds that a 
compensable rating for the veteran's duodenal ulcer disorder 
is not warranted.  The Upper GI series conducted as part of 
the December 2002 VA examination was negative for ulcers and 
the duodenal bulb, the duodenal loop and the visualized 
proximal jejunal loops appeared unremarkable.  Instead, the 
test revealed hiatial hernia with reflux and the evidence 
indicates that the veteran is currently taking medication for 
symptoms related to the hernia condition.  As was stated 
earlier, a rating of 10 percent under DC 7305 requires 
evidence of a mild ulcer with recurring symptoms once or 
twice a year.  As there is no evidence of an active ulcer and 
no indication that the veteran suffers from duodenal ulcer 
symptoms once or twice a year a compensable rating under DC 
7305 is not warranted.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate duodenal ulcers, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
appellant's duodenal ulcer disability.

	3.  Increased Rating for Diabetes Mellitus and 
Retinopathy

The veteran contends that his service-connected diabetes 
mellitus and associated retinopathy are more disabling than 
currently evaluated.  The veteran's diabetes mellitus and 
retinopathy are currently rated under 38 C.F.R. § 4.119, DC 
7913 (2004), as 20 percent disabling.

Under DC 7913, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet. A 40 
percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  38 
C.F.R. § 4.119, DC 7913 (2004).  Any noncompensable 
complications associated with diabetes mellitus are 
considered to be part of the diabetic process under DC 7913.  
See Id, at Note (1) (2004).  

Service records show that the veteran served in Vietnam from 
October 1967 to October 1968.  VA medical records show a 
diagnosis of type II diabetes and indicate the veteran has 
been a diabetic since 1987, on oral medication.  Effective 
July 9, 2001, diabetes mellitus, type II became a presumptive 
disease under 38 C.F.R. § 3.309[e], provided that the veteran 
actually served in Vietnam between January 9, 1962 and May 7, 
1975, and that the onset of the disease was shown to be 
disabling to a degree of at least 10 percent at any time 
after service.  Based on this presumption, the veteran was 
granted service connection for diabetes mellitus by rating 
decision dated in September 2001.  By rating decision dated 
in December 2002 the RO granted service connection for 
nonproliferative diabetic retinopathy and evaluated it along 
with the veteran's diabetes mellitus.         

Evidence relevant to the current level of severity of the 
veteran's diabetes mellitus and associated retinopathy 
includes the report of a VA examination conducted in December 
2002.  At that time, the veteran reported a history of type 
II diabetes for over 25 years and stated that he was 
currently on glyburide 10 mg and metaformin  a gram twice 
daily.  The veteran also stated that he has not been in 
acidosis or coma, does not require insulin therapy, and has 
no knowledge of any circulatory or renal complications 
associated with his diabetes.    

Also of record are VA medical records dated from August 1999 
through January 2002.  These records show treatment for 
diabetes mellitus and associated retinopathy.  Particularly, 
a January 2002 VA report shows a diagnosis of diabetic 
retinopathy with corrected distant visual acuity of 20/20.  
Similarly, a December 2000 VA report shows corrected visual 
acuity of 20/20. 

A noncompensable evaluation may be assigned for bilateral 
visual acuity of 20/40 or better.   A 10 percent evaluation 
may be assigned for vision in one eye of 20/40, and vision in 
the other eye of 20/50.  38 C.F.R. § 4.84a, DCs 6078, 6079 
(2003). The best distant vision obtainable after best 
correction by glasses will be the basis of rating, 38 C.F.R. 
§ 4.75 (2003).  Because the veteran's corrected visual acuity 
of 20/20 is better than 20/40 his diabetic retinopathy is 
noncompensable and is therefore to be considered part of the 
diabetic process and rated along with his diabetes mellitus 
under DC 7913.

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the veteran's 
diabetes mellitus and associated retinopathy is not 
warranted.  The December 2002 VA examination shows that the 
veteran does not require insulin.  There is also no 
indication that the veteran's activities are regulated.  As 
was stated earlier, a rating of 40 percent under DC 7913 
requires evidence of required insulin, restricted diet and 
regulation of activities.  As there is no evidence of 
required insulin and no indication that the veteran's 
activities are regulated a disability rating greater than 20 
percent under DC 7913 is not warranted.

Because there are specific diagnostic codes to evaluate 
diabetes mellitus and associated complications, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (2004) 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 20 percent 
rating assigned for the appellant's diabetes mellitus and 
associated retinopathy.

4.  Service Connection for Hypertension Secondary to 
Service Connected Diabetes Mellitus

The veteran contends that service connection for hypertension 
secondary to service connected diabetes mellitus is 
warranted.  Service medical records are negative for 
hypertension in service and there is no evidence of 
hypertension within one year after service.  In recent 
correspondence the veteran has reported being hypertensive 
for the past 15 years.  The veteran was afforded a VA 
examination in December 2002.  The examiner was specifically 
asked to specify whether the veteran's hypertension is 
essential or whether it is due to some specific complication 
of the diabetes.  During the examination the examiner 
elicited a history from the veteran of his diabetes and 
hypertension disabilities.  The examiner also reported three 
randomly recorded blood pressure readings which were 140/84, 
132/84, and 136/84.  Additionally, the examiner reported that 
the heart was not enlarged, a murmur was not heard and the 
rhythm was regular.  Based upon these findings, the examiner 
concluded that the veteran had "essential hypertension" 
which was "unrelated to diabetes."    

Given the evidence of record, the Board finds that service 
connection for hypertension secondary to service connected 
diabetes mellitus is not warranted.  The December 2002 VA 
examiner specifically opined that the veteran's hypertension 
is not related to his diabetes.  There is no contrary medical 
evidence of record.  The veteran's claim for service 
connection implicitly includes the assertion that his 
hypertension is related to his diabetes, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between his 
hypertension and its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As there is 
no evidence that the veteran's hypertension is either 
directly or secondarily related to service his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

	5.  Service Connection for Disability exhibited by a 
Lung Mass

The veteran contends that service connection for a benign 
lung mass is warranted.  He essentially argues that X-rays 
taken during service prove that this condition should be 
service connected.  The first appearance of a benign lung 
mass in the claims folder occurs in August 2001, over 22 
years after service.  At that time a VA radiographic report 
showed a "left mid lung medially and posteriorly located 
mass that could be related to descending thoracic aorta or 
the superior segment of the left lower lobe."  Follow-up 
testing was ordered.  A December 2001 follow-up report shows 
that the mass is benign and stable.  No surgery is 
contemplated concerning the mass at the present time, and the 
treatment regimen is to periodically check the mass for 
changes.     

Service medical records are negative for any abnormalities of 
the lungs and while the veteran's separation examination is 
unavailable all prior re-enlistment examinations show the 
lungs to be normal.  

Based on a total lack of evidence in service of a lung 
disorder, and the fact that there was no evidence of 
treatment for this disability until many years following 
discharge from active service, the Board finds that the 
preponderance of evidence is against this claim, and that it 
must be denied.  Furthermore the lung mass itself, without a 
diagnosed or identifiable underlying malady or disability, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a benign lung 
mass because there is no evidence of pertinent disability in 
service or for many years following service.  Thus, while 
there is a current diagnosis of a benign lung mass, there is 
no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of abnormal findings 
in service, the negative examinations performed during 
service, and the first suggestion of pertinent disability 
many years after active duty, relating the veteran's benign 
lung mass to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).


ORDER

A disability rating greater than 10 percent for service 
connected low back strain, calcific mass at L2 is denied.

A compensable disability rating for service connected 
duodenal ulcer is denied.

A disability rating greater than 20 percent for service 
connected diabetes mellitus with associated retinopathy is 
denied.

Service connection for hypertension secondary to service 
connected diabetes mellitus is denied.

Service connection for a disability exhibited by a lung mass 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


